927 F.2d 1258
288 U.S.App.D.C. 403
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Donna L. NICHOLS, personal representative of the Estate ofErnest Nichols, Deceased, et al.v.BOARD OF TRUSTEES OF the ASBESTOS WORKERS LOCAL 24 PENSIONPLAN, et al., Appellants.
No. 90-5141.
United States Court of Appeals, District of Columbia Circuit.
Feb. 14, 1991.

AFFIRMED.
Before MIKVA, Chief Judge, and RUTH BADER GINSBURG, and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellees' motion for summary affirmance, the opposition thereto, and the replies, it is


2
ORDERED that the motion be granted substantially for the reasons stated by the district court in its memorandum opinions filed March 22, 1990, and April 24, 1990.  The merits of the parties' positions are so clear as to justify summary action.    See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);  Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.